DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-2, 4-8, 13, 15, 17, 26, 28, 29, 32-34 and 41-44 allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate nor render obviousness with respect to a an optical misregistration metrology tool configured to measure misregistration at least one target between two layers of a semiconductor device which is selected from a batch of semiconductor device wafers which are intended to be identical; 
an electron beam misregistration metrology tool configured to measure misregistration at said at least one target between two layers of a semiconductor device which is selected from said batch; and
a combiner operative to combine outputs of said misregistration measured with said optical misregistration metrology tool and said misregistration measured with said electron beam misregistration metrology tool to provide a combined misregistration metric, wherein the combiner is configured to use a weighted average, a regression, or a machine learning method..

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D COLEMAN whose telephone number is (571)272-1856.  The examiner can normally be reached on M-F Flex.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/William Coleman/Primary Examiner, Art Unit 2895